DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Applicant’s amendment dated 12/30/2021 has been received and entered.  By the amendment, claims 1-20 are remain pending in the application.
Applicant’s arguments filed 07/14/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10-11, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Lee, US 2014/0118969A1, in view of Tenzen et al., US 2019/0219863 A1
Regarding claims 1 and 13, Lee discloses a display apparatus (figures 1-3, 6) comprising:
. a display panel 200/400 including a front surface (e.g., upper surface) and a rear surface (e.g., rear surface) and including a plurality of display pads (according to the display panel property) 
. a flexible printed circuit board (e.g. flexible wiring board 20) connected to the display pads and bent toward the rear surface of the display panel along a virtual bending axis extending in the one direction (see fig 6)
. wherein the includes, based on a point of intersection with the bending axis in the one direction (e.g., corresponding to the radius of curvature where the mesh 51 is), and includes a first bending region (e.g. over mesh are) adjacent to the display pads and a second bending region (e.g., lower mesh area) adjacent to the rear surface of the display panel, and the shielding member.
. a shielding member 50 covering the second bending region (see fig 6).
Lee , however, neither disclose an adhesive layer and a fabric layer nor a stress relief member.  Lee does disclose the film 60 as an insulation layer.  One of ordinary skill in the art would be able to merely find a fabric layer as an insulation layer (e.g., fiber fabric) that having a good flexibility and electrical insulation property; in addition, an adhesive film would be a good material to secure the Lee’s shielding member over the flexible printed circuit board.  Therefore, it would have been obvious to one skilled in the art before the effective filing dated of the claimed invention to employ the Lee’s shielding member including an adhesion layer which is in contact with the flexible printed circuit board and a fabric layer disposed on the adhesion layer for securing and electrical insulation purposes.  Furthermore, Tezen et al. do disclose  a stress relief member 50 connected to a rear surface of the flexible printed circuit board 23 overlapping the first bending region and one side surface adjacent to the display pads of the display panel 12 (see fig. 4); therefore, it would have been obvious to one skilled in the art before the effective filing dated of the claimed invention to employ a stress relief member over the Lee’s display apparatus, as shown by Tezen et al. to reduce a repulsive force of the flexible printed circuit board produced by bending region (see Tezen et al., [0047]).
Re claims 2 and 14, wherein the shielding member 50 covers a portion of the first bending region (see fig 6).
Re claims 6-8 and 18-19, wherein the flexible printed circuit board PCB comprises a flexible circuit board 20 including a front surface on which the shielding member 50 is disposed and a rear surface opposite to the front surface, and a driving chip 30 mounted with a spacer on the rear surface of the flexible circuit board (see fig. 3) as well as the display panel structural.
Re claim 9, a protection member 40 disposed between said display panel and the second bending region (see fig. 3)
Re claim 10, further comprising a main printed circuit board 300 connected to the second bending region, wherein the main printed circuit board is disposed on the protection member (see fig. 6).
Re claim 11, Lee discloses the claimed invention as described above except for first and second inclined surface inclined at a predetermined angle from front and rear surfaces of the display panel; over a side surface of the display panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an inclined surface from a side surface of a display panel side surface since it was known in the art for assembly purposes.

Allowable Subject Matter
Claims 3-5, 12, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871